THE THIRTEENTH COURT OF APPEALS

                                   13-14-00298-CV


                                     Juan Garza
                                          v.
                                   Geronimo Galvan


                                  On Appeal from the
                     197th District Court of Willacy County, Texas
                          Trial Cause No. 2013-CV-0488-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



November 25, 2014